Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, IDS, and response filed Jul. 22, 2022 have been received and entered into the case. 

Priority
	It is noted that the applicant indicated that they filed an English translation of the foreign application and the Declaration regarding the verification of the translation was filed, but the English translation does not actually appear to have been filed. 

Status of the Claims 
	Claims 7-17 are currently pending.
Claim 7 is amended.
	Claims 8, 9, 11, 12, 14, 15, and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-6 are cancelled.
	Claims 7, 10, 13 and 16 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
New claim objections have been added to address the claim amendments.

The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 7 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. fetal bovine serum (FBS), Integrin Subunit Alpha 11 (ITGA11), Integrin Subunit Alpha 1 (ITGA1), Integrin Subunit Beta 5 (ITGB5), Integrin Subunit Beta Like 1 (ITGBL1), Integrin Subunit Beta 1 (ITGB1), Integrin Subunit Alpha V (ITGAV)).  
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 102/103 have been added to address the claim amendments.

Claim Rejections - 35 USC § 102/103
New claim rejections under 35 USC § 102/103 have been added to address the claim amendments.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 10, 13 and 16 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shoichi et al. (JP 2016/140346, English machine translation provided with original document) (ref. of record).  
With respect to claims 7, 13 and 16, Shoichi teaches ASC (adipose tissue-derived mesenchymal stem cells) cultured in low serum which have lower tissue factor (TF) expression than cells cultured in high serum culture (0008-0009 and 0025) and administering these cells to treat a disease (0039, 0042-0043, 0049-0051 and 0059).  With respect to claim 10, Shoichi the cells are allogeneic (0017). 
Shoichi is silent as to with respect to expression of integrin genes in the administered mesenchymal stem cells and does not teach the mesenchymal stem cells with a low expression of one of the recited integrin genes (ITGA11, ITGA1, ITGB5, ITGBL1, ITGB1 and/or ITGAV) compared to mesenchymal stem cells which have been cultured with 10% serum or fetal bovine serum as recited in claim 7. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' mesenchymal stem cells differ, and if so to what extent, from the mesenchymal stem cells of Shoichi.  The prior art cells are the same or similar because they are being cultured in the same manner as claimed by applicant.  Specifically, the mesenchymal stem cells of Shoichi  are cultured under low serum conditions or conditions with less than 10% serum (0005).  The cited art taken as a whole demonstrates a reasonable probability that method for generating stem cells and the cells resulting therefrom are either identical or sufficiently similar to the claimed cells mesenchymal stem cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Clear evidence that mesenchymal stem cells of Shoichi do not possess a critical characteristic that is possessed by the claimed cells (for example, that mesenchymal stem cells of Shoichi do not have lower expression of one or more of the recited integrin genes (ITGA11, ITGA1, ITGB5, ITGBL1, ITGB1 and/or ITGAV) compared to mesenchymal stem cells which have been cultured with 10% fetal bovine serum) would advance prosecution and might permit allowance of claims to applicants' method for administering the generated cells to treat a disease.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.     


Response to Arguments 
Applicant's arguments filed Jul. 22, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that both Germann and Tatsumi are silent with respect to the expression of an integrin gene such as ITGA11, ITGA1, ITGB5, ITGBL1, ITGB1 and ITGAV (Remarks pg. 9 para. 2).  Additionally, Applicant notes that when TF and the expression of an integrin gene in a MSC is low, the MSC is highly safe for use in medicine (Remarks pg. 9-10 bridging para.).  The Applicant’s amendments limiting claim 7 to include this new limitation of low expression of at least one of the integrin genes of ITGA11, ITGA1, ITGB5, ITGBL1, ITGB1 and ITGAV compared to mesenchymal stem cells obtained under conventional condition of culture with 10% FBS and the limitation of the cells have lower expression of Tissue Factor compared to mesenchymal stem cells obtained under conventional condition of culture with 10% FBS necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn to Germann and Tatsumi failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632